Name: 91/536/EEC: Commission Decision of 16 October 1991 concerning the importation into Member States of certain live animals and animal products from Bulgaria
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  agricultural policy;  agricultural activity;  foodstuff
 Date Published: 1991-10-23

 Avis juridique important|31991D053691/536/EEC: Commission Decision of 16 October 1991 concerning the importation into Member States of certain live animals and animal products from Bulgaria Official Journal L 291 , 23/10/1991 P. 0020 - 0021COMMISSION DECISION of 16 October 1991 concerning the importation into Member States of certain live animals and animal products from Bulgaria (91/536/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1) modified by Directive 91/496/EEC (2) and in particular Article 19, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of checks for animals entering the Community from third countries and modifying Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3) and in particular Article 18, Whereas health protection measures in respect of certain regions of Bulgaria have been established by Commission Decision 81/315/EEC, as amended by Decision 88/385/EEC (4); Whereas the competent veterinary authorities of Bulgaria have reported that there has been an outbreak of foot-and-mouth disease in Jambol district; Whereas, following a Community veterinary mission, it has been ascertained that the competent authorities in Bulgaria have taken certain health measures, however, the origin of the outbreak is not yet known. Whereas it has been established that emergency foot-and-mouth ring vaccination had been carried out in the districts of Jambol and Bourgas, it has also been established that annual routine vaccination against foot and mouth disease is carried out in Bulgaria; Whereas that situation is likely to constitute a serious risk for animal health in the Community, and therefore it is justified to suspended importations of certain live animals and animal products from Bulgaria excluding meat products having undergone a complete heat treatment and until the situation has been clarified and further regionalization is possible, it is advisable to temporarily suspend importation of live animals and animal products; Whereas the measures provided in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall not authorise the importation from Bulgaria of bovine, ovine and caprine animals and swine, fresh meat and meat products of the aforementioned species other than meat products which have undergone heat treatment in a hermetically sealed container to a Fo value of 3,00 or more; or otherwise subjected to an internal temperature of 80 °C. Article 2 Commission Decision 81/315/EEC is hereby revoked. Article 3 This Decision will be reviewed before 1 January 1992. Article 4 This Decision is addressed to the Member States. Done at Brussels, 16 October 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 268, 24. 9. 1991, p. 56. (3) OJ No L 127, 13. 5. 1981, p. 16. (4) OJ No L 183, 14. 7. 1988, p. 37.